CM/ECF-GA Northern District Court                               https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?109775141704572-...
                      Case 1:19-cr-00179-MLB-JSA Document 107 Filed 08/26/21 Page 1 of 1




                                                 1:19-cr-00179-MLB-JSA
                                                     USA v. Hubbard
                                                Honorable Michael L. Brown

                                Minute Sheet for proceedings held In Open Court on 08/26/2021.


              TIME COURT COMMENCED: 2:05 P.M.
              TIME COURT CONCLUDED: 3:00 P.M.                   COURT REPORTER: Jana Colter
              TIME IN COURT: 00:55                              DEPUTY CLERK: Jessica Kelley
              OFFICE LOCATION: Atlanta

         DEFENDANT(S):               [1]Michael Hubbard Present at proceedings
         ATTORNEY(S)                Lawanda Hodges representing Michael Hubbard
         PRESENT:                   D'Juan Jones representing USA
                                    Jessica Morris representing USA
         PROCEEDING
                                    Pretrial Conference;
         CATEGORY:
         MINUTE TEXT:               Pretrial conference held.
         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                          8/26/2021, 4:57 PM
